Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the Amendments and Arguments filed on 4 October 2021.  As directed by applicant, claims 1, 8 and 9 are amended, claims 6-7 and 10-11 are cancelled and no new claims are added.  Thus claims 1-5 and 8-9 are pending in this case.  This is a second Non-Final Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack (U.S. Patent Application 2015/ 0266269) in view of Peters (U.S. Patent Application Publication 2013/0228555), Gstӧhl (U.S. Patent 3,835,284) and Blankenship (U.S. Patent 2005/ 0211685) and Schmitt (U.S. Patent Application Publication 2003/ 0019847).

Regarding claim 1, Haack discloses a joining method for joining by welding joining elements to a component (Haack, abstract, ¶0004, “joining a first part with a second part the localized area is cleaned and activated by a plasma jet”)the method comprising the following steps:- preparing one of the first or second joining surface, using a plasma gas cleaning (Haack, 0006, “cleaning and activating a portion of a first metal component by applying plasma to the portion”) method including the cleaning steps of: 
generating a non-transferable arc (Haack, ¶0027, “generating an arc”) between an … electrode  and an anode surrounding the tungsten electrode; 
generating with the non-transferable arc a plasma from a plasma gas (Haack, ¶0027, “gas…is ionized by the electric arc created by the electrode to produce plasma”, the arc is made within the housing and only then does the compressed ionized air produce plasma); and
(Haack, Fig. 2, ¶0027, “directs the plasma jet toward a desired treatment location”); 

However, Haack does not specifically disclose that the electrode creating the plasma is a “tungsten” electrode. He also does not teach “providing a joining element which includes a first joining surface, and providing a component, which includes a second joining surface”, nor “generating an ignition tip on the first joining surface or the second joining surface, wherein the plasma used in the cleaning process is also used to generate the ignition tip, the plasma locally melting the one of the first joining surface or the second joining surface and forming the ignition tip.; nor  - joining the joining element to the component by welding.
However, tungsten electrodes are well known in the welding art, and even in the art of cleaning surfaces, such as in Blankenship (Blankenship, ¶¶0003 line 15,0004 lines 37-38 , “the electrode is tungsten and is not consumed by the welding process…the torch can be constructed from a non-consumable electrode”).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the teachings of Haack with Blankenship to use a tungsten electrode with the device of Haack to do its process, tungsten electrodes known for not being consumable, would allow for a longer life of the electrode and the device, being more efficient and cost effective, even as Haack does disclose an electrode (element 44, i.e. not necessarily tungsten).  
Peters, ¶0032).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to both clean the surface and penetrate the workpiece with the same plasma welding operation in order to save time in preparing a workpiece and be more efficient in performing welding and preparing the workpiece for the next step.

Regarding the joining surfaces, Gstohl teaches  - providing a joining element (Gstӧhl , column 2 line 57-59, “holding means holds the element such as the stud to be welded” ), which includes a first joining surface (Gstohl 7), and providing a component, which includes a second joining surface (Gstohl 6).  Schmitt teaches creating the ignition tip, which could be done via the plasma cleaning and processing of Peters and “joining the joining element to the component by welding” (Schmitt, ¶0004, bolt 3; “tip” for “ignition”).  Thus, it would have been obvious to one having ordinary skill in the art a the time of the filing of the invention to modify Haack with Gstohl and Schmitt to have the stud and holding means welded to the device in order to allow placement of the bolt once cleaning has taken place as Haack already teaches applying second cleaning surfaces (Haack, Fig. 1, element 30, fastener) and holding and placing a bolt would allow for quicker application and fastening of surfaces to save time and prevent further contamination, and Haack already teaches application of a joining of a rivet, just not via Haack,  fig. 6, ¶0032; “cooperates with fasteners 68, such as self-piercing rivets”)..

Regarding claim 8, Haack in view of Gstӧhl, Peters, Schmitt, and Blankenship teach all the limitations of claim 1, as above, but they do not further teach a joining method wherein the ignition tip is formed on the second joining surface.  However, Schmitt teaches, in his cleaning and welding processes, an ignition tip process for welding (Schmitt, fig. 1,  ¶0004; “tip” for “ignition”) where the plasma ignites the tip of the stud (second joining surface), the first joining surface being the workpiece.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Haack in view of Blankenship, to begin the process with an ignition tip creating the plasma, in order to begin the process in a conventional way that will result in a strong weld.

Regarding claim 9, Haack in view of Gstӧhl, Peters, and Blankenship and Schmitt teach all the limitations of claim 8, as above, but do not further teach, explicitly, a joining method wherein the joining step whereby the joining element [[(]]is joined to the component includes an arc welding process with drawn- arc ignition; the arc welding process including the steps of: - placing the first joining surface adjacent the ignition tip of the second joining surface and switching on an electric pilot current; - lifting the joining element away from the component; - flowing a welding current through the arc in such a manner that the first joining surface and second joining surface start to melt; - lowering the joining element onto the component, wherein the melts of the first and 
However, Schmitt, who already is used to teach the ignition tips, also teaches such a method that includes includes an arc welding process with drawn- arc ignition; the arc welding process including the steps of: - placing the first joining surface adjacent the ignition tip of the second joining surface and switching on an electric pilot current (Schmitt, ¶¶0028, surfaces are together and turning on the machine); - lifting the joining element away from the component (¶0029, bolt is moved away); - flowing a welding current through the arc in such a manner that the first joining surface and second joining surface start to melt (¶0031, “initiating the welding operation…metallically clean fusion”); - lowering the joining element onto the component, wherein the melts of the first and second joining surfaces mix (¶0031, lastly, bolt is brouggh into contact”); and - switching off the welding current so that the entire melt solidifies to join the joining element and the component.(Schmitt,, ¶0032; After a first cleaning stage, “ Renewed lowering of the bolt 3, connection of the current 1, lifting of the bolt 3 for the second cleaning stage, lowering of the bolt 3 for increase of the welding current and, lastly, “lowering of the bolt 3 into the fused mass with simultaneous disconnection of the current take place”.)  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Haack in view of Blankenship and Schmitt with a further teaching of Schmitt to perform a method of welding surfaces, that takes advantage of the structure capable of performing this weld, but also performs a well-known cleaning method, making this a strong weld in a conventional way 


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack (U.S. Patent Application 2015/ 0266269), Gstӧhl (U.S. Patent 3,835,284) and Blankenship (U.S. Patent 2005/ 0211685), Schmitt (U.S. Patent Application Publication 2003/ 0019847)., Peters (U.S. Patent Application Publication 2013/0228555) and further in view of Hasui (U.S. Patent 3,898,418)

Regarding claim 2, the combination of Haack, Gstӧhl, Schmitt, Peters and Blankenship teach all the limitations of claim 1, as above, but do not teach in the current combination a joining method, wherein the plasma gas is conducted under pressure through an intermediate space between the tungsten electrode and the anode, and the plasma is discharged from the intermediate space towards the one of the first joining surface or the second joining surface .  However, Haack teaches that the plasma is generated from a gas under pressure via an arc towards a joining surface.   (Haack, Fig. 2, ¶0027, fig. 2, inlet gas through 42, is injected, i.e. under pressure, is ionized to create the plasma, there is space between the workpiece and the electrode where plasma is generated and flows from.).  Haack teaches that the plasma is generated from a non-transferable arc, but does not explain further how that arc is generated.  Blankeship teaches the tungsten electrode.  However, Hasui teaches that it is conventional to ignite plasma (14) in an intermediate space (via a non-transferable arc (13)) between a tungsten electrode (tungsten cathode 4) and an anode (5).  Thus, it would have 
Regarding claim 3, Haack, Gstӧhl, Peters, Schmitt,  Blankenship and Hasui teach all the limitations of claim 2 as above, and further teach a joining method, wherein (Hasui has the anode located downsteam and directing the plasma, and this would have been incorporated in the rejection of claim 2)   

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haack (U.S. Patent Application 2015/ 0266269) in view of  Gstohl, Peters (U.S. Patent Application Publication 2013/0228555), Blankenship (U.S. Patent 3,835,284) and Hasui  Schmitt (U.S. Patent Application Publication 2003/ 0019847) and Essers (U.S. Patent 4,220,844).

Regarding claim 4, Haack, Gstӧhl, Peters, Schmitt  Hasui, and Blankenship teach all the limitations of claim 3, as above, but do not further teach a joining method, wherein the cleaning steps further include at least one of the steps of: adjusting a distance between the plasma gas nozzle and the joining surface in a range from 2 mm to 25 mm; adjusting a ratio between a nozzle diameter (DD) of the plasma gas nozzle and a distance (A) between the plasma gas nozzle and the one of the first joining surface or the second joining surface in a range from 1:4 to 1:1; and cooling the anode or the plasma gas nozzle with a cooling device.  However, regarding the changing of the parameters of the device, these variables need to be taken into account in order to get proper cleaning and preparation of the workpiece.  Certainly such considerations are the distance of the nozzle to the workpiece for the cleaning to be affected and how much plasma and gas to let through for the most effective cleaning.  However, applicant (¶0003, “subsequent cooling”) and the cooling mechanism is taught in Essers (Essers, Fig. 1, cooling passage 12, gas inlets 39).  Distance of the nozzle to the workpiece would also need to be accounted for to make sure the cooling of the device is effective and even that there is no premature welding (Schmitt, abstract).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Haack to have the cooling passageways of Essers in order to cool the device to strengthen it and to be able handle the workpiece in an efficient manner, as well as to modify the device to make the parameters adjustable, even to within the claimed dimensions, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack (U.S. Patent Application 2015/ 0266269), Gstӧhl (U.S. Patent 3,835,284), Peters (U.S. Patent Application Publication 2013/0228555) and Blankenship, Hasui and further in view of Severence, Jr. (U.S. Patent 4,977,305)

Regarding claim 5, Haack, Gstӧhl, Peters, Hasui and Blankenship teach all the limitations of claim 2 as above, but do not further teach a method wherein the cleaning step of generating a plasma further includes the step of applying between the tungsten electrode and the anode at least one of: an electric voltage (U) ranging from 5 Volts to 400 Volts; and an electric current (I) ranging from 10 kilo-amperes to 300 kilo-amperes.  However,  the voltage creating the plasma is conventional, as taught in Severance, JR. (column 2 line 56-57, “80 volts or regulated by standard”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hack in view of Blankenship, to have the voltage be within the range as claimed, in order to create a plasma in a conventional way and using industry standards. 

Response to Arguments

Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Haack is not relevant art (Remarks, A. p. 6), it is noted that Haack generates plasma to clean a surface to prepare it for being used for adhering through connection of a joining piece.  Applicant’s method has many parts, as is noted above in the rejection, and cleaning and preparing the surface is a key step in the process of creating the connection.  Applicant would certainly look elsewhere in the mechanical connection arts to make sure that the bolt and workpiece are joined in the best way.
Remarks, B. through D. pp. 7-9).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues against the different references, that each of them does not do what another of them does (as well, a new reference was added to the rejection about the plasma cleaning).  That is precisely the point of combining references.  No one reference must contain all the limitations, but an invention can be found obvious through a combination of limitations and teachings from the prior art.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761